This is an appeal by claimant from a nonunanimous decision of the Unemployment Insurance Appeal Board dated September 26, 1962 granting her application for a reopening and reconsideration of its decision dated November 30, 1961 affirming the decision of a Referee disqualifying claimant from receiving benefits upon the ground that she had voluntarily left her employment without good cause Upon which reopening the board took additional proof and thereafter adhered to the earlier decision. Claimant’s employment as a “ long-lines ” operator was terminated on May 29, 1961. The controversy involving her eligibility to receive unemployment insurance benefits was centered in the issue wnether her acts and statements expressive of a voluntary relinquishment of her position constituted in the circumstances which. surrounded them a resignation which her employer was entitled to recognize and accept. Its *701resolution was dependent upon a choice of conflicting inferences as to intent and an evaluation of the credibility of interested witnesses. Since there is substantial evidence to support the board’s factual finding we are required to accept it as final and conclusive. (Unemployment Insurance Law [Labor Law, art 18], § 623; Matter of Glielmi v. Netherland Dairy Co., 254 N. Y. 60, 64; Matter of Morton, 284 N. Y. 167, 170; Matter of lanni [Catherwood], 14 A D 2d 469.) Decision affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.